Exhibit 10.1

Execution Version

VOTING AGREEMENT dated as of June 2, 2015 (this “Agreement”), among Stock
Building Supply Holdings, Inc., a Delaware corporation (“Sigma”), and the
persons listed on Schedule A hereto (each, a “Stockholder” and collectively, the
“Stockholders”) in their capacity as stockholders of Building Materials Holdings
Corporation, a Delaware corporation (“Beta”).

WHEREAS Sigma and Beta have concurrently with the execution of this Agreement
entered into an Agreement and Plan of Merger dated as of the date hereof (as the
same may be amended or supplemented, the “Merger Agreement”; capitalized terms
used but not defined herein shall have the meanings set forth in the Merger
Agreement), pursuant to which, among other things, Beta will be merged with and
into Sigma;

WHEREAS as of the date hereof each Stockholder is the beneficial owner with the
power to vote the number of shares of BMHC Common Stock set forth opposite such
Stockholder’s name on Schedule A (such shares of capital stock of Beta, the
“Original Shares”, and together with any New Shares (as defined below), the
“Subject Shares”); and

WHEREAS as a condition to its willingness to enter into the Merger Agreement,
Sigma requires that the Stockholders enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein and in the Merger
Agreement, each party hereto agrees as follows:

SECTION 1. Representations and Warranties of Stockholder. Each Stockholder
hereby, severally and on its own account with respect to such Stockholder’s
Subject Shares and not jointly with the other Stockholders, represents and
warrants to Sigma as follows:

(a) Organization; Authority; Execution and Delivery; Enforceability. (i) Such
Stockholder is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (ii) the execution and delivery of
this Agreement by such Stockholder, the consummation by such Stockholder of the
transactions contemplated by this Agreement and the compliance by such
Stockholder with the terms of this Agreement have been duly authorized by all
necessary action on the part of such Stockholder and its governing body,
members, stockholders and trustees, as applicable, and (iii) no other
proceedings on the part of such Stockholder (or such Stockholder’s governing
body, members, stockholders or trustees, as applicable) are necessary to
authorize this Agreement, to consummate the transactions contemplated by this
Agreement or to comply with the terms of this Agreement. Such Stockholder has
all requisite corporate, company, partnership or other entity power and
authority, as the case may be, to execute and deliver this Agreement (and each
Person executing this Agreement on behalf of such Stockholder has full power,
authority and capacity to execute and deliver this Agreement on behalf of such
Stockholder and to thereby bind such Stockholder), to consummate the
transactions contemplated by this Agreement and to comply with the terms of this
Agreement. This Agreement has been duly executed and delivered by such
Stockholder and, assuming due authorization, execution and delivery by Sigma,
constitutes a valid and binding obligation of such Stockholder, enforceable



--------------------------------------------------------------------------------

against such Stockholder in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization or similar Laws affecting
creditors’ rights generally and by general principles of equity.

(b) No Conflicts; Consents. The execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement and the
compliance by such Stockholder with the terms of this Agreement do not and will
not conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of, or
result in termination, amendment, cancelation or acceleration of any obligation
or loss of a material benefit under, or result in the creation of any Lien in or
upon any of the properties or assets of such Stockholder under, or give rise to
any increased, additional, accelerated or guaranteed rights or entitlements
under, (i) any provision of any certificate of incorporation, bylaws, or trust
or other organizational document of such Stockholder, (ii) any Contract to or by
which such Stockholder is a party or bound or to or by which any of the
properties or assets of such Stockholder (including such Stockholder’s Subject
Shares) is bound or subject or (iii) subject to the governmental filings and
other matters referred to in the following sentence, any Law or Judgment, in
each case, applicable to such Stockholder or to such Stockholder’s properties or
assets (including such Stockholder’s Subject Shares) other than, in the case of
clauses (ii) and (iii) of this paragraph, conflicts, violations, breaches,
defaults, rights, losses, Liens or entitlements that individually or in the
aggregate will not (x) impair the ability of such Stockholder to perform its
obligations under this Agreement or (y) prevent, impede or delay the
consummation of any of the transactions contemplated by this Agreement. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity or other Person (and with respect to
trusts, any co-trustee or beneficiary) (“Consent”) is required by or with
respect to such Stockholder in connection with the execution and delivery of
this Agreement by such Stockholder, the consummation by such Stockholder of the
transactions contemplated by this Agreement or the compliance by such
Stockholder with the terms of this Agreement, except for (1) filings with the
SEC of such reports under the Exchange Act as may be required in connection with
this Agreement and the transactions contemplated hereby and (2) those Consents
which have already been obtained.

(c) Ownership. Such Stockholder is the beneficial owner of the number of
Original Shares set forth opposite such Stockholder’s name on Schedule A (as the
same may be amended or supplemented in accordance with the terms hereof), and
such Stockholder’s Original Shares constitute all of the shares of BMHC Common
Stock beneficially owned and for which voting power is held by such Stockholder.
Such Stockholder has good and marketable title, free and clear of any Liens, to
those Original Shares of which such Stockholder is the record owner. Such
Stockholder does not own, of record or beneficially, (i) any shares of capital
stock of Beta other than the Original Shares or (ii) any option, warrant, call
or other right to acquire or receive capital stock or other equity or voting
interests in Beta. Such Stockholder has the sole right to vote and Transfer such
Stockholder’s Original Shares, and none of such Stockholder’s Original Shares
are subject to any voting agreement, voting trust or other agreement,
arrangement or restriction with respect to the voting or the Transfer of such
Stockholder’s Original

 

2



--------------------------------------------------------------------------------

Shares, except as set forth in Sections 3 and 4 of this Agreement or as would
not otherwise restrict the transactions contemplated by this Agreement and the
compliance by such Stockholder with the terms of this Agreement.

(d) Information. None of the information supplied or to be supplied about such
Stockholder by such Stockholder for inclusion or incorporation by reference in
(i) the Form S-4 will, at the time the Form S-4 or any amendment or supplement
thereto is declared effective under the Securities Act, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading or
(ii) the Proxy/Consent Solicitation Statement will, at the date it is first
mailed to each of Beta’s stockholders and Sigma’s stockholders or at the time of
the SBS Stockholders Meeting, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading.

(e) Legal Proceedings. There are no Proceedings pending or, to the knowledge of
such Stockholder, threatened against such Stockholder or any of its assets,
rights or properties, except, in each case, for those that, individually or in
the aggregate, will not impair such Stockholder’s ability to perform its
obligations under this Agreement. Neither such Stockholder nor any of its
properties, rights or assets is or are subject to any Legal Restraint, except
for those that, individually or in the aggregate, will not impair such
Stockholder’s ability to perform its obligations under this Agreement.

(f) Finder’s Fees. Except as set forth in the Merger Agreement, no investment
banker, broker, finder or other intermediary is entitled to a fee or commission
from Sigma or Beta (or any of their Subsidiaries) in respect of this Agreement
or the Merger Agreement based upon any arrangement or agreement made by or on
behalf of such Stockholder.

SECTION 2. Representations and Warranties of Sigma. Sigma hereby represents and
warrants to the Stockholders as follows: Sigma has all requisite corporate power
and authority to execute and deliver this Agreement, to consummate the
transactions contemplated by this Agreement and to comply with the terms of this
Agreement. The execution and delivery of this Agreement by Sigma, the
consummation by Sigma of the transactions contemplated by this Agreement and the
compliance by Sigma with the terms of this Agreement have been duly authorized
by all necessary action on the part of Sigma and no other corporate proceedings
on the part of Sigma are necessary to authorize this Agreement or to consummate
the transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by Sigma and, assuming due authorization, execution and
delivery by each Stockholder, constitutes a valid and binding obligation of
Sigma, enforceable against Sigma in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally and by general principles of equity.

 

3



--------------------------------------------------------------------------------

SECTION 3. Covenants of Stockholder. Each Stockholder hereby, severally and on
its own account with respect to such Stockholder’s Subject Shares and not
jointly with the other Stockholders, covenants and agrees during the term of
this Agreement as follows:

(a) At any annual or special meeting of the stockholders of Beta called to vote
upon the Merger Agreement, the Merger or any of the other transactions
contemplated by the Merger Agreement, or at any postponement or adjournment
thereof, as permitted by the Merger Agreement, or in any other circumstances
(including action by written consent) upon which a vote, adoption or other
approval with respect to the Merger Agreement, the Merger or any of the other
transactions contemplated by the Merger Agreement is sought, such Stockholder
shall (i) appear at such annual or special meeting or otherwise cause its
Subject Shares to be counted as present thereat for purposes of calculating a
quorum and (ii) vote (or cause to be voted) all of such Stockholder’s Subject
Shares (including by written consent) in favor of the adoption of the Merger
Agreement and the approval of the terms thereof and of the Merger and each of
the other transactions contemplated by the Merger Agreement.

(b) Such Stockholder agrees to execute and deliver the BMHC Written Consent with
respect to all of the Stockholder’ Subject Shares within two Business Days after
the Form S-4 is declared effective under the Securities Act.

(c) At any annual or special meeting of the stockholders of Beta or at any
postponement or adjournment thereof or in any other circumstances upon which a
vote, adoption or other approval is sought (including action by written
consent), such Stockholder shall vote (or cause to be voted), or execute a
written consent or consents with respect to all of such Stockholder’s Subject
Shares against each of the following: (i) any BMHC Acquisition Proposal or any
agreement relating thereto, (ii) any amendment of the BMHC Certificate or the
BMHC By-laws (other than pursuant to the Merger Agreement) or (iii) any other
proposal, action, agreement or transaction which, in the case of clause (ii) or
(iii), would reasonably be expected to (A) result in a breach of any covenant,
agreement, obligation, representation or warranty of Beta contained in the
Merger Agreement or of such Stockholder contained in this Agreement,
(B) prevent, materially impede, interfere with, be inconsistent with, delay,
discourage or adversely affect the consummation of the transactions contemplated
by the Merger Agreement, or (C) change in any manner the voting rights of the
BMHC Common Stock (the matters described in clauses (i), (ii) and (iii),
collectively, the “Vote-Down Matters”).

(d) Such Stockholder shall not, and it shall direct its directors, officers and
employees not to, directly or indirectly, (i) solicit, initiate, induce, or
knowingly facilitate or encourage the submission or announcement of any BMHC
Acquisition Proposal, or any inquiries, proposals or offers that may reasonably
be expected to lead to a BMHC Acquisition Proposal, (ii) enter into or
participate in any discussions or negotiations with, furnish any information
relating to Beta or any of its Subsidiaries or otherwise cooperate in any way
with, assist or facilitate any Person (whether or not a Person making a BMHC
Acquisition Proposal) with respect to, or cooperate in any way with any Person
with respect to any BMHC Acquisition Proposal or any inquiry or proposal that
may reasonably be expected to lead to a BMHC Acquisition Proposal,
(iii) approve,

 

4



--------------------------------------------------------------------------------

recommend or declare advisable, or propose to approve, recommend or declare
advisable any Acquisition Agreement constituting or related to, or that is
intended to or would reasonably be expected to lead to, any BMHC Acquisition
Proposal, or requiring, or reasonably expected to cause, Beta to abandon,
terminate, delay or fail to consummate, or that would otherwise impede,
interfere with or be inconsistent with, the Merger or any of the other
transactions contemplated by the Merger Agreement or (iv) resolve, propose or
agree to do any of the foregoing. Such Stockholder shall, and shall direct its
directors, officers and employees to, immediately cease all existing discussions
or negotiations by such Person with any Person conducted heretofore with respect
to any BMHC Acquisition Proposal, or any inquiry or proposal that may reasonably
be expected to lead to a BMHC Acquisition Proposal. Without limiting the
foregoing, it is agreed that any violation of the restrictions set forth in this
Section 3(d) by any directors, officers or employees of such Stockholder shall
constitute a breach of this Section 3(d) by such Stockholder. Notwithstanding
anything to the contrary herein, (A) no Person who is a Director of Beta shall
be restricted hereby from taking any action or omitting to take any action
permitted or required of a Director under the Merger Agreement or applicable
Law, and no Stockholder shall be deemed to be in breach of any provision hereof
because of any such action or inaction and (B) such Stockholder may take any
action permitted to be taken by a Representative of Beta pursuant to
Section 5.03(c) of the Merger Agreement.

(e) Such Stockholder shall not, and shall not commit or agree to, directly or
indirectly, (i) sell, transfer, pledge, encumber, exchange, assign, tender or
otherwise dispose of (including by gift, merger or otherwise by operation of
Law) (collectively, “Transfer”), or consent to or permit any Transfer of, any
Subject Shares (or any interest therein) or any rights to acquire any securities
or equity interests of Beta, or enter into any Contract, option, call or other
arrangement with respect to the Transfer (including any profit-sharing or other
derivative arrangement) of any Subject Shares (or any interest therein) or any
rights to acquire any securities or equity interests of Beta, to any Person
other than in accordance with the terms of this Agreement, unless prior to any
such Transfer the transferee of such Stockholder’s Subject Shares is or
concurrently becomes a party to this Agreement, or (ii) enter into any voting
arrangement, whether by proxy, voting agreement, voting trust or otherwise, with
respect to any Subject Shares or rights to acquire any securities or equity
interests of Beta, other than this Agreement.

(f) Notwithstanding the foregoing, each Stockholder may make (i) Transfers of
Subject Shares (A) to any Affiliate, (B) by will or by operation of law or other
Transfers to immediate family members, trusts for the benefit of such
Stockholder or any immediate family member of such Stockholder or other
Transfers for estate planning purposes, or upon the death of such Stockholder,
or (C) in connection with bona fide gifts to charitable organizations or other
gift Transfers, provided that, in each case described in clauses (A), (B) and/or
(C) above, any such transferee shall agree in writing to be bound by this
Agreement as a Stockholder prior to or concurrently with the consummation of any
such Transfer, and (ii) with respect to such Stockholder’s BMHC Restricted Stock
Units, if any, (A) that are exercised, vest or settle, as applicable, on or
prior to the End Date, Transfers of Subject Shares to the Company in order to
satisfy required withholding taxes applicable upon the exercise, vesting or
settlement of such BMHC Restricted Stock

 

5



--------------------------------------------------------------------------------

Units or (B) that are forfeited on or prior to the End Date, Transfers of
Subject Shares to Beta in connection with such forfeiture. Such Stockholder
shall promptly notify Sigma of any such permitted Transfer and Schedule A shall
be amended at the time of such notice to reflect such Transfer.

(g) Such Stockholder hereby agrees that, in the event (i) of any stock or
extraordinary dividend or other distribution, stock split, reverse stock split,
recapitalization, reclassification, reorganization, combination or other like
change, of or affecting the Subject Shares or (ii) that such Stockholder
purchases or otherwise acquires beneficial or record ownership of or an interest
in, or acquires the right to vote or share in the voting of, any shares of
capital stock of Beta, in each case after the execution of this Agreement
(including by conversion, operation of Law or otherwise) (collectively, the “New
Shares”), such Stockholder shall deliver promptly to Sigma written notice of
such event which notice shall state the number of New Shares so acquired or
received or over which such Stockholder obtained the right to vote. Such
Stockholder agrees that any New Shares shall be subject to the terms of this
Agreement, including all covenants, agreements, obligations, representations and
warranties set forth herein, and shall constitute Subject Shares to the same
extent as if those New Shares were owned by such Stockholder on the date of this
Agreement. Such Stockholder agrees that this Agreement and the obligations
hereunder shall be binding upon any Person to which record or beneficial
ownership of such Stockholder’s Subject Shares shall pass, whether by operation
of Law or otherwise, including such Stockholder’s heirs, guardians,
administrators or successors, and such Stockholder further agrees to take all
actions necessary to effectuate the foregoing.

(h) Such Stockholder hereby irrevocably and unconditionally waives, and agrees
not to exercise, assert or perfect (or attempt to exercise, assert or perfect),
any rights of appraisal or rights to dissent from the Merger that it may at any
time have under applicable Law, including Section 262 of the DGCL. Such
Stockholder agrees not to commence, join in, facilitate, assist or encourage,
and agrees to take all actions necessary to opt out of any class in any class
action with respect to, any claim, derivative or otherwise, against Beta, Sigma
or any of their respective successors, directors or officers (a) challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (b) alleging a breach of any fiduciary duty of any Person in
connection with the evaluation, negotiation or entry into the Merger Agreement.

(i) At Sigma’s request, each Stockholder will cause the certificates
representing such Stockholder’s Subject Shares to be marked with a legend,
reasonably acceptable to Sigma, referencing this Agreement and the restrictions
on Transfer contained herein.

SECTION 4. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) Each Stockholder hereby irrevocably grants to, and appoints, Sigma and any
other individual designated in writing by Sigma, and each of them individually,
such Stockholder’s proxy and attorney-in-fact (with full power of substitution
and re-substitution), for and in the name, place and stead of such Stockholder,
to vote during the

 

6



--------------------------------------------------------------------------------

term of this Agreement all of such Stockholder’s Subject Shares at any annual or
special meeting of stockholders of Beta or any adjournment or postponement
thereof and to act by written consent in lieu of any meeting of stockholders,
(i) in favor of the adoption of the Merger Agreement and the approval of the
terms thereof and of the Merger and each of the other transactions contemplated
by the Merger Agreement in accordance with the terms of Section 3(a) of this
Agreement and (ii) against any Vote-Down Matter in accordance with the terms of
Section 3(c) of this Agreement. The proxy granted in this Section 4 shall expire
upon the termination of this Agreement. Each Stockholder agrees that immediately
after execution of this Agreement, an executed copy of this Agreement shall be
filed with the secretary of Beta.

(b) Each Stockholder represents that any proxies heretofore given in respect of
such Stockholder’s Subject Shares are not irrevocable, and that all such proxies
are hereby revoked.

(c) Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
such Stockholder under this Agreement. Each Stockholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked during the term of this Agreement. Each Stockholder
hereby ratifies and confirms all that such irrevocable proxy may lawfully do or
cause to be done during the term of this Agreement by virtue hereof. Each such
irrevocable proxy is executed and intended to be irrevocable during the term of
this Agreement in accordance with the provisions of Section 212(e) of the DGCL.

SECTION 5. Further Assurances. Each Stockholder shall, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further consents, documents and other instruments as Sigma may reasonably
request for the purpose of effectuating the matters covered by this Agreement,
including the grant of the proxies set forth in Section 4 of this Agreement.

SECTION 6. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of Law or otherwise by any of the parties hereto without the prior
written consent of the other parties hereto; provided, that Sigma may assign its
rights, interests or obligations pursuant to this Agreement to any direct or
indirect wholly owned Subsidiary of Sigma so long as Sigma continues to remain
primarily liable for all of such rights, interests and obligations. Any
purported assignment without such consent shall be void. Subject to the
preceding sentences of this Section 6, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the parties hereto and their
respective successors and assigns.

SECTION 7. Termination.

(a) This Agreement shall automatically terminate with respect to any Stockholder
upon the earlier of (i) the date on which such Stockholder no longer
beneficially owns any Shares, provided that such Stockholder has not Transferred
any Subject Shares in

 

7



--------------------------------------------------------------------------------

violation of Section 3(e), provided further that such termination shall be
effective solely with respect to such Stockholder and shall not otherwise affect
the rights and obligations of the other parties to this Agreement, (ii) the date
on which the BMHC Board makes a BMHC Recommendation Change, (iii) the
termination of the Merger Agreement in accordance with its terms, (iv) the
making of any amendment, waiver or extension under and in accordance with
Section 9.02(a) of the Merger Agreement, that (A) reduces or changes the amount
or form of consideration payable to such Stockholder, or increases or changes
the amount or form of consideration payable by Sigma, Beta or the Surviving
Corporation, pursuant to the Merger Agreement, (B) subjects such Stockholder to
personal liability or (C) is materially adverse to such Stockholder, in each
case with respect to this clause (iv) without the prior written consent of the
Stockholders and (v) the Effective Time; provided, however, that this Section 7
and Section 8 shall survive any termination of this Agreement.

(b) Upon termination of this Agreement, all obligations of the parties under
this Agreement will terminate and any proxies granted hereunder shall be deemed
automatically revoked, without any liability or other obligation on the part of
any party hereto to any Person in respect hereof or the transactions
contemplated hereby, and no party shall have any claim against another (and no
person shall have any rights against such party), whether under contract, tort
or otherwise, with respect to the subject matter hereof; provided, however, that
the termination of this Agreement shall not relieve any party from liability
arising from any such party’s willful and material breach of this Agreement.

SECTION 8. General Provisions.

 

(a) Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered personally, when sent by confirmed facsimile, one Business Day after
being sent by overnight courier service (providing written proof of delivery) or
three Business Days after being mailed by certified or registered mail, return
receipt requested, with postage prepaid, to Sigma in accordance with
Section 9.03 of the Merger Agreement and to each Stockholder at its address set
forth on Schedule A (or at such other address for a party hereto as shall be
specified by notice given in accordance with this Section 8(a)).

(b) Interpretation. When a reference is made in this Agreement to a paragraph, a
Section or a Schedule, such reference shall be to a paragraph of, a Section of
or a Schedule to this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“hereto”, “hereby”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”. The
definitions contained in this Agreement are applicable to the singular as well
as

 

8



--------------------------------------------------------------------------------

the plural forms of such terms. Any agreement, instrument or Law defined or
referred to herein means such agreement, instrument or Law as from time to time
amended, modified or supplemented, unless otherwise specifically indicated.
References to a Person are also to its permitted successors and assigns. Each of
the parties hereto has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties hereto, and
no presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of authorship of any of the provisions of this Agreement. For
purposes of this Agreement, “willful and material breach” shall mean a
deliberate act or a deliberate failure to act, which act or failure to act
constitutes in and of itself a material breach of this Agreement, regardless of
whether breaching was the conscious object of the act or failure to act.

(c) Counterparts. This Agreement may be executed (including by facsimile
transmission or other means of electronic transmission, such as by electronic
mail in “pdf” form) in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties hereto.

(d) Entire Agreement; No Third-Party Beneficiaries. This Agreement
(i) constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter of this Agreement and (ii) is not intended to confer upon any
Person other than the parties hereto any rights (except the rights conferred
upon those Persons specified as proxies in Section 4) or remedies.

(e) Governing Law; Consent to Jurisdiction; Venue.

(i) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, regardless of the Laws that might otherwise
govern under any applicable principles of conflicts of laws of the State of
Delaware.

(ii) Each party hereto irrevocably agrees that it shall bring any action, suit
or proceeding in respect of any claim arising out of, related to or based on
this Agreement or the transactions contained in or contemplated hereby
exclusively in the Chosen Courts and solely in connection with claims arising
under, related to or based on this Agreement or the transactions contained in or
contemplated hereby (A) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (B) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (C) waives any objection that the Chosen Courts
are an inconvenient forum or do not have jurisdiction over any party hereto and
(D) agrees that service of process upon such party in any such action or
proceeding shall be effective if notice is given in accordance with
Section 8(a).

(f) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other

 

9



--------------------------------------------------------------------------------

conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as either the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto or such party waives its rights under this
Section 8(f) with respect thereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the extent possible.

(g) Specific Performance. The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, and that monetary damages, even if available, would not be
an adequate remedy therefor. It is accordingly agreed that, prior to the
termination of this Agreement pursuant to Section 7, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the performance of terms and provisions of this
Agreement, without proof of actual damages (and each party hereto hereby waives
any requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at Law or in equity. The parties hereto further agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to Law or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy for any such breach.

(h) Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

(i) Amendments. No amendment or modification of this Agreement shall be
effective unless it shall be in writing and signed by each of the parties
hereto, and no waiver or consent hereunder shall be effective against any party
unless it shall be in writing and signed by such party.

(j) No Ownership Interest. Except as otherwise specifically provided herein,
nothing contained in this Agreement shall be deemed to vest in Sigma any direct
or indirect ownership or incidence of ownership of or with respect to any
Subject Shares. All rights, ownership and economic benefits of and relating to
all of the Subject Shares shall remain vested in and belong to the applicable
Stockholders and Sigma shall not have any authority to manage, direct, restrict,
regulate, govern, or administer any of the policies or operations of Beta or
exercise any power or authority to direct such Person in the voting of any of
the Subject Shares (except as otherwise specifically provided herein) or in the
performance of any Stockholder’s duties or responsibilities as a shareholder of
the Beta.

(k) Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR

 

10



--------------------------------------------------------------------------------

OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, THE MERGER AGREEMENT, THE MERGER
OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 8(k).

(l) Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees and expenses, whether or not such transactions are consummated.

(m) Publication. Each Stockholder (i) hereby consents to and authorizes the
publication and disclosure by Beta and Sigma in any press release or in the
Proxy/Consent Solicitation Statement, Form S-4 (including all documents and
schedules filed with the SEC) or other disclosure document required in
connection with the Merger Agreement or the transactions contemplated thereby,
its identity and ownership of Shares and the existence and terms of this
Agreement and the other Ancillary Agreements, and (ii) hereby agrees to
reasonably cooperate with Beta and Sigma in connection with such filings. As
promptly as practicable, each Stockholder shall notify Beta and Sigma of any
required corrections with respect to any information supplied by such
Stockholder, if and to the extent such Stockholder becomes aware that any such
information shall have become false or misleading in any material respect.

(n) No Recourse. This Agreement may only be enforced against, and any claims or
causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no former, current or future equity holders, controlling persons,
directors, officers, employees, agents or Affiliates of any party hereto or any
former, current or future stockholder, controlling person, director, officer,
employee, general or limited partner, member, manager, agent or Affiliate of any
of the foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of any party against the other parties hereto, in no event shall any party or
any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party. Notwithstanding the foregoing, this Section 8(n) shall
in no way be deemed to limit (i) the liability or obligations of any party to
the extent that such party is required to cause its Subsidiaries or controlled
Affiliates, or to use reasonable efforts to cause its Representatives, to take
any action or refrain from taking any action pursuant to this Agreement or
(ii) any remedy or rights available to Sigma under the Merger Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Stock Building Supply Holdings, Inc. has caused this
Agreement to be signed by its officer thereunto duly authorized and the
Stockholders have signed this Agreement, all as of the date first written above.

 

STOCK BUILDING SUPPLY HOLDINGS, INC. by

/s/ Jeffrey G. Rea

Name: Jeffrey G. Rea Title: President and Chief Executive Officer

 

[Sigma Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: KINDEROAKS FAMILY LLC By:

/s/ Peter C. Alexander

Name: Peter C. Alexander

 

[Stockholder Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: PETER C. ALEXANDER REVOCABLE TRUST DATED AUGUST 8, 2014 By:

/s/ Peter C. Alexander

Name: Peter C. Alexander Title: Trustee

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Paul Street By:

/s/ Paul Street

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: M.H. Davidson & Co. By: M.H. Davidson & Co. GP, L.L.C., its general
partner By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Davidson Kempner Partners By: MHD Management Co., its general
partner By: MHD Management Co. GP, L.L.C., its general partner By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Davidson Kempner Institutional Partners, L.P. By: Davidson Kempner
Advisers Inc., its general partner By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Principal

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Davidson Kempner International, Ltd. By: Davidson Kempner Capital
Management LP, its Investment Manager By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Davidson Kempner Long-Term Distressed Opportunities Fund LP By:
Davidson Kempner Long-Term Distressed Opportunities GP LLC, its general partner
By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Davidson Kempner Long-Term Distressed Opportunities International
Master Fund LP By: Davidson Kempner Long-Term Distressed Opportunities GP LLC,
its general partner By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Davidson Kempner Long-Term Distressed Opportunities Fund II LP By:
Davidson Kempner Long-Term Distressed Opportunities GP II LLC, its general
partner By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Davidson Kempner Long-Term Distressed Opportunities International
Master Fund II LP By: Davidson Kempner Long-Term Distressed Opportunities GP II
LLC, its general partner By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Davidson Kempner Distressed Opportunities Fund LP By: DK Group LLC,
its general partner By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Davidson Kempner Distressed Opportunities International Ltd. By: DK
Management Partners LP, its Investment Manager By:

/s/ Avram Z. Friedman

Name: Avram Z. Friedman Title: Limited Partner

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: MFP Partners, L.P. By: MFP Investors LLC, its general partner By:

/s/ Timothy E. Ladin

Name: Timothy E. Ladin Title: General Counsel and Vice President

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Ravenswood Investment Company, L.P. By: Ravenswood Management
Company, LLC, its general partner By:

/s/ Bob Robotti

Name: Bob Robotti Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: Ravenswood Investments III, L.P. By: Ravenswood Management Company,
LLC, its general partner By:

/s/ Bob Robotti

Name: Bob Robotti Title: Managing Member

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Stockholder

   Number of
Shares     

Address

M.H. Davidson & Co.

     139,098      

520 Madison Avenue, 30th Floor

New York, NY 10022

Davidson Kempner Partners

     806,418      

520 Madison Avenue, 30th Floor

New York, NY 10022

Davidson Kempner Institutional Partners, L.P.

     1,878,292      

520 Madison Avenue, 30th Floor

New York, NY 10022

Davidson Kempner International, Ltd.

     2,040,175      

520 Madison Avenue, 30th Floor

New York, NY 10022

Davidson Kempner Long-Term Distressed Opportunities Fund LP

     559,036      

520 Madison Avenue, 30th Floor

New York, NY 10022

Davidson Kempner Long-Term Distressed Opportunities International Master Fund LP

     1,527,699      

520 Madison Avenue, 30th Floor

New York, NY 10022

Davidson Kempner Long-Term Distressed Opportunities Fund II LP

     1,665,263      

520 Madison Avenue, 30th Floor

New York, NY 10022

Davidson Kempner Long-Term Distressed Opportunities International Master Fund II
LP

     2,820,898      

520 Madison Avenue, 30th Floor

New York, NY 10022

Davidson Kempner Distressed Opportunities Fund LP

     3,353,117      

520 Madison Avenue, 30th Floor

New York, NY 10022

Davidson Kempner Distressed Opportunities International Ltd.

     6,704,060      

520 Madison Avenue, 30th Floor

New York, NY 10022

Ravenswood Investment Company, L.P.

     8,087,504      

6 East 43rd Street, 23rd Floor

New York, NY 10017

Ravenswood Investments III, L.P.

     2,865,669      

6 East 43rd Street, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

Stockholder

   Number of
Shares     

Address

MFP Partners, L.P.

     6,841,000      

667 Madison Avenue, 25th Floor

New York, NY 10065

Kinderoaks Family LLC

     85,911      

4387 Club Drive NE

Atlanta, GA 30319

Peter Christian Alexander Revocable Trust dated August 8, 2014

     962,425      

4387 Club Drive NE

Atlanta, GA 30319

Paul Street

     1,003,000      

360 Hearthstone

Boise, ID 83712